Citation Nr: 0102668	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for lumbar spinal stenosis L4-L5 with foraminal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
low back strain, postoperative laminectomy, and assigned a 
20 percent evaluation, effective March 18, 1998, and denied 
service connection for bilateral hearing loss.  The veteran 
was notified of the decision and did not appeal the claim for 
service connection for bilateral hearing loss.  Thus, that 
claim is not part of the current appellate review.

In September 1999, the veteran presented oral testimony 
before a Hearing Officer at the RO; a transcript of which has 
been associated with the claims file.

In June 2000, the RO granted a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30 (2000) from July 27, 
1998, to September 30, 1998, and continued the 20 percent 
evaluation as of October 1, 1998.  The RO reclassified the 
disability as lumbar spinal stenosis L4-L5 with foraminal 
stenosis.

In July 2000, the Hearing Officer granted a 40 percent 
evaluation for lumbar spinal stenosis L4-L5 with foraminal 
stenosis, effective from March 18, 1998, and following the 
temporary total evaluation.  Although the RO has granted an 
increased evaluation, this issue remains on appeal, as it is 
presumed that the veteran is seeking the maximum benefit 
allowed by law and regulation, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).



FINDING OF FACT

Lumbar spinal stenosis L4-L5 with foraminal stenosis is 
manifested by no more than severe limitation of motion, 
lumbar strain, or intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
40 percent for lumbar spinal stenosis L4-L5 with foraminal 
stenosis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

An August 1991 private medical record shows the veteran was 
seen for back pain.  He denied numbness or tingling.  The 
examiner stated that all movements were within normal limits 
for flexion, extension, side bending, and rotation, but the 
examiner noted the veteran complained of pain when returning 
from the motion to the standing position.  The examiner noted 
the veteran had a "great deal" of muscle spasms in the 
bilateral lower paravertebrals.  He was tender to palpation 
over the transverse processes of L2, L3, and L4.  The 
examiner noted the veteran denied any lower extremity 
weakness or loss of sensation and that he ambulated without 
difficulty.  Assessment was that the veteran appeared to have 
muscular skeletal dysfunction due to muscle strain and 
paravertebral musculature.

A January 1992 VA x-ray report of the lumbar spine revealed 
Schmorl's nodes at the L4-L5 levels, but was otherwise 
negative.

A December 1993 VA employee treatment report shows the 
veteran sustained a low back strain and was refrained from 
lifting more than 20 pounds.  The treatment record shows the 
veteran had tenderness to the spine on flexion and lateral 
flexion, bilaterally.  The examiner diagnosed muscle strain.  

A December 1995 military medical facility record shows the 
veteran was seen for back pain.  He stated he the pain in his 
back radiated to his knees bilaterally.  The veteran denied 
weakness, but stated he had numbness on the right lower 
extremity at times.  Examination revealed low back spinal 
tenderness.  Strength in the lower extremities was normal.  
Deep tendon reflexes were 1+ bilaterally in the knees.  The 
assessment was low back pain.  A separate December 1995 
record shows the veteran's range of motion in the lumbar 
spine was "mildly" limited in all directions.  The examiner 
stated there was pain at the end of flexion, which was nearly 
full and more so in extension, which was moderately limited.  
Straight leg raising was full, and Fabere was negative.  
There was tenderness to palpation centrally and over the 
paravertebral muscles with a good deal of muscle guarding 
present.  The assessment was chronic low back dysfunction 
with acute flare-up.

A May 1996 private x-ray report of the lumbar spine shows a 
diagnosis of right facet joint osteoarthritis at L4-L5 and 
L5-S1.

A June 1996 military medical facility record shows the 
veteran was seen for back pain and to obtain muscle 
relaxants.  The diagnosis was unspecified back pain.

A January 1998 VA outpatient treatment report shows the 
veteran complained of the onset of low back pain. Physical 
examination revealed negative bilateral straight leg raising.   
Fabere Patrick was positive.  Lasegue, Braggard, and 
Goldthwait tests were negative.  Ankle reflexes were normal.  
Body extension was noted to be restricted.  A February 1998 
outpatient treatment report shows the veteran reported his 
back was feeling better.

The veteran filed his claim for service connection for a low 
back disorder on March 18, 1998.

A March 1998 VA consultation report shows the veteran was 
seen for chronic low back pain.  The examiner stated the 
veteran moved about the room without pain behavior.  Physical 
examination of the spine revealed diminished range of motion 
in all planes with flexion to approximately 60 degrees.  
Extension was 0 degrees and uncomfortable.  Straight leg 
raising was negative bilaterally.  Femoral stretch test was 
negative.  The examiner stated the lower extremities revealed 
no atrophy.  Sensation was essentially intact to fine touch.  
Motor strength was within normal limits, and reflexes were 1+ 
and intact at the knees and absent in the ankles.  The 
impression was chronic intermittent back and right leg pain.

A March 1998 VA x-ray report of the lumbar spine shows L5-S1 
disc space narrowing and degenerative changes.  

A June 1998 VA outpatient treatment report shows a diagnosis 
of spinal stenosis.

An April 1998 VA outpatient treatment report shows the 
veteran was seen with complaints of low back pain with 
numbness in the right leg and to the right foot.  He stated 
it had become worse in the past year.  The examiner stated 
the veteran was tender on the right sacroiliac crest.  Motion 
was limited to 80 degrees flexion, less than 10 degrees 
extension, 25 degrees left lateral bending, and less than 
10 degrees right lateral bending.  The examiner noted 
extension and right lateral bending were particularly 
painful.  A magnetic resonance imaging (MRI) taken at that 
time showed that the discs were normal from L1 to L4.  At L4-
L5, there was hypertrophy of the bilateral posterior 
articular facets with an associated modest osteogenic 
transverse spinal stenosis.

A July 1998 VA outpatient treatment report shows that the 
veteran had positive straight leg raising on the right at 
45 degrees.  Strength was 5/5 in the lower extremities.  
Sensation was intact with slight decrease in the right at L5 
distribution.  Flexion and extension caused pain.  An MRI 
revealed L4-L5 spinal stenosis bilaterally.  The assessment 
was lumbar stenosis at L4-L5 with foraminal stenosis.

A July 1998 VA hospitalization summary report shows the 
veteran underwent a bilateral L4-L5 foraminotomy, laminotomy, 
and nerve root decompression.  The examiner noted that the 
veteran was undergoing surgery due to history of ongoing 
progressive neurogenic claudication in the lower extremities, 
bilaterally.  The veteran had reported he had been unable to 
carry out the activities of daily living.  An x-ray report 
taken at that time showed intraoperative localization of the 
L4-L5 intervertebral disc space.

A September 1998 VA examination report shows the veteran 
complained of back pain and dysfunction, such as weakness, 
fatigability, and incoordination.  He noted he had undergone 
a laminectomy recently.  He stated that prior to the surgery, 
his pain was a 10 out of 10 and post surgery was an eight out 
of 10.  The veteran reported he no longer had numbness of the 
right leg like he had had prior to surgery.  The examiner 
noted that the veteran had a normal gait and moved about the 
examining room normally.  The veteran was able to hop on 
either foot, heel-and-toe walk, and squat and rise.  The 
examiner noted that the veteran was told not to bend forward 
or otherwise perform range of motion of his back.  Straight 
leg raising on the right produced hamstring tightness.  Knee 
joints revealed a trace of reflex, but the ankle joints were 
absent reflexes.  The examiner stated there were no sensory 
motor deficits.  He stated the veteran had a well-healed 
surgical scar on the back and that there was bilateral 
paraspinal muscle spasm.  There was no sciatic tenderness.  
The examiner entered a diagnosis of residual, status post 
laminectomy for discogenic disease with right sciatica.

A September 1998 VA outpatient treatment report shows the 
veteran reported his leg pain had resolved.  Examination 
revealed that the surgical wound was well healed.  Motor 
strength and sensation was within normal limits in the lower 
extremities.  Reflexes were 1+ in the knees and absent in the 
ankles.  The assessment was status post bilateral L4-L5 
foraminotomies with microlaminotomies.

An October 1998 VA outpatient treatment report shows the 
veteran was "doing fair."  The veteran reported that the 
pain had dropped since the surgery from a 10 to between a 
three and a four on a scale from one to 10.  He noted pain 
was worse with standing and that he could not stand for more 
than two hours before pain would become intolerable.  
Examination revealed a well-healed scar.  Straight leg 
raising revealed tight hamstrings bilaterally.  The examiner 
stated the lower extremities had normal strength and 
sensation.  Reflexes were 1+ in the knees and absent in the 
ankles.  The assessment was, "Doing well."

A November 1998 VA outpatient treatment report shows the 
veteran reported he was doing better.  He stated he would get 
pain only when he would stand for too long.  He stated he 
felt like he could return to work with light duty.  The 
examiner noted the surgical site was well healed.  Straight 
leg raising was negative, and there was a slight decrease in 
sensation on the right lower extremity.  Motor strength was 
within normal limits.  Reflexes were 1+ at the knees and 
absent at the ankles.  The assessment was, "Doing well."

A January 1999 VA outpatient treatment report shows the 
veteran complained of numbness in his right leg with 
prolonged standing, but noted that the pain would improve 
with sitting.  The veteran graded his back pain from zero to 
five on a scale of one to 10.  The assessment was leg 
numbness from residuals of low back surgery and lack of 
exercise.  In February 1999, the veteran reported his low 
back pain was improving.  He noted he had less numbness in 
his right leg and was able to do everything on his job except 
use the floor buffer.  The veteran stated he had had an upper 
respiratory infection and a severe cough which had caused 
pain in the upper lumbar area with radiation into the ribs, 
bilaterally.  The examiner stated there was no tenderness 
over the spine.  The assessment was dorsolumbar sprain/strain 
from cough.

An April 1999 VA outpatient treatment report shows the 
veteran reported he had no pain and that he was working eight 
to 10 hours per day.  He stated he was not walking for 
exercise but planned to start in the next few days.  The 
veteran complained of occasional low back pain without 
radiation.  The examiner stated the veteran had 5/5 strength 
bilaterally in the lower extremities and good range of motion 
at the waist.  The assessment was doing well after surgery.

A June 1999 VA examination report shows the veteran reported 
he was not receiving any current treatment for his back and 
taking no medication as well.  He stated his low back hurt on 
a daily basis and that he had developed pain again into his 
right extremity.  The veteran reported that coughing and 
sneezing aggravated his lower back pain.

The examiner stated the veteran's gait was within normal 
limits.  The veteran was able to raise up slightly on heels 
and toes, but complained of pain in his low back.  The 
examiner stated there was some tenderness to palpation about 
the right upper lumbar musculature and left upper and lower 
lumbar musculature.  He noted there was a well-healed scar in 
the lumbar spine.  The examiner stated there was no muscle 
spasm.  Deep tendon reflexes were 2+ on the right and left 
knees and 1+ in the right and left ankles.  On percussion in 
the midline, there was some complaint of pain in the 
thoracolumbar junction and also in the midline lumbar.  
Straight leg raising was to 90 degrees, bilaterally, but the 
veteran complained of pain.  Sensory examination to pinwheel 
revealed that the veteran complained of numbness in the 
lateral right ankle and medial right foot.  Range of motion 
revealed 50 degrees flexion, 25 degrees extension, 15 degrees 
side bending to the right, and between 15 and 20 degrees side 
bending to the left.  The examiner noted there was some 
complaint of pain at the terminal degrees of all motions.

The examiner entered a diagnosis of status post lumbar 
surgery with residuals.  He stated that the functional 
impairment with respect to the various factors was moderate 
but could not be stated in terms of additional loss due to 
the subjective nature of the factors.  X-rays taken at that 
time revealed hypertrophic spur formation with slight 
anterior wedging of the vertebral bodies.  There was mild to 
moderate degenerative arthritic disease at L4-L5 and L5-S1.

In September 1999, the veteran presented oral testimony 
before a Hearing Officer at the RO.  He stated the pain was 
in his lower back, which would radiate up to his shoulder 
blades and down to his right foot.  The veteran rated his 
pain as a 10 on a scale from one to 10 by the end of a work 
day.  He noted that the July 1998 surgery was supposed to 
improve his symptoms significantly, but stated that his 
symptoms had only improved somewhat.  The veteran stated he 
did not get a full night's sleep because he would wake up due 
to the pain.  He stated he had to put ice on his back on a 
daily basis.  The veteran testified he could only do about 10 
minutes of chores in his house and had had to hire people to 
do his lawn and weed trimming.  He noted he had missed about 
five months from work in the last year to year and one half 
because of back pain and his surgery.  He stated since 
January 1999, he had missed two weeks of work because of his 
back.  The veteran stated he had muscle spasms, but not on a 
regular basis.  He stated the pain would get so bad at times 
that he would have to lie down for an hour to an hour and a 
half.

The veteran stated he could not drive for more than an hour 
to an hour and a half because of pain.  He stated he worked 
as a housekeeping aide at a nursing home.  The veteran stated 
he was able to watch himself throughout the day to reduce his 
back pain but at the end of the day, he was "pretty 
fatigued."  He noted he took Motrin twice a day for the 
pain.  The veteran stated he did not use a cane or crutches 
but used handrails to bend and stoop.  He stated his ankles 
were extremely weak and that he could walk only about a half 
mile.  The veteran noted he was restricted from using floor 
machines at work because of his back.

In July 2000, the Hearing Officer granted a 40 percent 
evaluation for lumbar spinal stenosis L4-L5 with foraminal 
stenosis, effective March 18, 1998.

II.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted.  
Therefore, in this sort of case, it is distinguished from one 
in which a claim for an increased evaluation of a disability 
has been filed after a grant of service connection has been 
made in a prior decision.  The United States Court of Appeals 
for Veterans Claim (the Court) has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from an other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
40 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  VA has made efforts to obtain the evidence 
that the veteran has alleged would assist in his claim.  The 
veteran has not alleged that there any additional medical 
records related to his service-connected disability that VA 
has not already obtained.  

Additionally, the RO has had the veteran undergo VA 
examinations related to his service-connected disability.

The Board finds that all facts have been developed to the 
extent possible.

IV.  Analysis

The Board notes that the assignment of the 100 percent 
evaluation under the provisions 38 C.F.R. § 4.30 from July 
27, 1998, to September 30, 1998, is not on appeal and will 
not be addressed in the decision.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for lumbar spinal 
stenosis L4-L5 with foraminal stenosis.  The Board notes that 
it has been consistently reported that the veteran's reflexes 
are absent.  In August 1991, he had full range of motion, but 
complained of pain when returning from the motion to the 
standing position.  The examiner noted the veteran had a 
great deal of muscle spasm and was tender to palpation on the 
lumbar spine.  In December 1993, the examiner stated the 
veteran had tenderness with range of motion.  In December 
1995, the veteran complained of numbness in his right lower 
extremity.  His range of motion was mildly limited in all 
directions.  A May 1996 VA x-ray of the lumbar spine revealed 
osteoarthritis.  In January 1998, the veteran had negative 
straight leg raising.  Extension was noted to be limited.

In March 1998, the veteran had diminished range of motion in 
all planes.  Flexion was 60 degrees and extension was 
0 degrees.  Straight leg raising was negative and motor 
strength and sensation were intact.  In April 1998, flexion 
was 80 degrees, extension was 20 degrees, lateral bending was 
25 degrees and 10 degrees to the left and right respectively.  
In July 1998, straight leg raising was positive on the right 
at 45 degrees.  Motor strength was 5/5 in the lower 
extremities.  Sensation was intact with slight decrease in 
the right.  Flexion and extension caused pain.

In September 1998, the veteran complained of back pain and 
dysfunction, including weakness, fatigability, and 
incoordination.  The examiner noted the veteran walked around 
the examining room normally.  The veteran was able to hop on 
either foot, heel-and-toe walk, and squat and rise.  The 
examiner noted the veteran would not perform range of motion 
because he had been told not to do so.  Motor strength and 
sensation was within normal limits.  In October 1998, the 
veteran reported the pain in his back was between a three to 
four on a scale from one to 10.  He noted that the pain was 
worse with standing.  Straight leg raising was negative.  In 
November 1998, the veteran indicated he felt he could return 
to work with light duty.  Straight leg raising was negative, 
and motor strength was within normal limits.

In January 1999, the veteran stated the pain in his back 
ranged from zero to five on a scale from one to 10.  He 
reported having numbness in his right lower extremity.  In 
April 1999, he stated he was back to working eight to 10 
hours per day.  He complained of occasional low back pain.  
The examiner stated the veteran had good range of motion at 
the waist.  In June 1999, the veteran was able to heel-and-
toe raise but complained of pain.  He had pain upon palpation 
of the lumbar spine.  Straight leg raising was to 90 degrees, 
but the veteran complained of pain.  He had some numbness in 
the right lower extremity.  Range of motion revealed 
50 degrees flexion, 25 degrees extension, and approximately 
15 degrees on lateral bending, bilaterally.  The examiner 
noted there was mild to moderate degenerative arthritic 
disease in the lumbar spine.

In September 1999, the veteran testified he had severe pain 
in his lumbar spine by the end of the day.  He stated he 
could not get a full night's sleep because of pain.  He 
stated he had missed about two weeks of work since January 
1999 because of back pain.  The veteran noted he would get 
muscle spasms in his back but not on a regular basis.  He 
stated he did not use an assistive device to walk.  The Board 
finds that the above-described evidence is indicative of no 
more than a 40 percent evaluation under Diagnostic Codes 
5292, 5293 and 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292, 5293, 5295.

The Board must now consider whether an evaluation in excess 
of 40 percent is warranted.  Under Diagnostic Codes 5292, 
limitation of motion of the lumbar spine, and 5295, 
lumbosacral strain, the veteran is at the maximum evaluation.  
See 38 C.F.R. Part 4, Diagnostic Codes 5292, 5295.  Thus, an 
increased evaluation under these Diagnostic Codes is not 
available.  See id.  The Board finds that the preponderance 
of the evidence is against an increased evaluation under 
Diagnostic Code 5293.  The medical evidence of record has not 
established that the veteran's lumbar spinal stenosis L4-L5 
with foraminal stenosis has resulted in pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the disease 
disc with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The evidence has established that the 
veteran has absent ankle jerk and sciatic neuropathy, but 
both the veteran and the medical evidence do not establish 
that the veteran has little intermittent relief related to 
his symptoms.  Although muscle spasms have been reported, at 
the September 1999 RO hearing, the veteran testified he had 
occasional muscle spasms, but noted that they were not on a 
regular basis.  He stated he was fatigued by the end of the 
day and in a great amount of pain, which the Board finds is 
consistent with recurring attacks with intermittent relief 
under the 40 percent evaluation.  See id.  The evidence of 
record does not show that the veteran's intervertebral disc 
syndrome is any more than severe.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  
When examined in June 1999, the examiner stated that the 
veteran's functional impairment was moderate, but noted that 
it could not be stated in terms of additional loss due to the 
subjective nature of the factors.  A finding of moderate 
functional impairment would warrant no more than a 40 percent 
evaluation.  The veteran's current 40 percent evaluation 
contemplates severe limitation of motion, severe lumbosacral 
strain, or severe intervertebral disc syndrome.

The Board is aware that the functional impairment described 
by the veteran in September 1999 was much worst than that 
which he had described in the medical records prior to the 
hearing.  In April 1999, he stated he had no pain and was 
able to work eight to 10 hours per day.  He complained of 
occasional low back pain.  The examiner stated the veteran 
had good range of motion at his waist.  Such description 
shows a disability, which is no more than 40 percent 
disabling.  The veteran has noted that he is limited in the 
work he does as a housekeeping aide and is limited in his 
stamina to work a full day.  The veteran has stated he does 
not use an assistive device to walk.  Taking the evidence of 
record into account, the Board does not find that the veteran 
has any more than severe functional impairment.  Weakness, 
excess fatigability, incoordination, and less movement have 
been noted by VA examiners and the veteran.  See 38 C.F.R. §§ 
4.40, 4.45.  As stated above, the examiner stated in the June 
1999 examination report that the veteran's functional 
impairment was moderate.  Therefore, the Board finds that no 
more than a 40 percent evaluation is warranted for the 
service-connected lumbar spinal stenosis L4-L5 with foraminal 
stenosis.

The Board notes that separate 10 percent disability 
evaluation is not warranted for the scar on the veteran's 
lumbar spine.  See 38 C.F.R. 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  Every examiner who has examined the veteran 
following the July 1998 surgery has stated that the scar is 
well healed.  No examiner has reported any other findings, 
nor has the veteran complained that the scar is painful.  
Thus, the evidence of record has not established that a 
separate 10 percent evaluation would be in order for the scar 
on the lumbar spine.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he reported his symptomatology was worse than the 
initial assignment of a 20 percent evaluation, he was 
correct, and the Hearing Officer granted a 40 percent 
evaluation for the service-connected lumbar spinal stenosis 
L4-L5 with foraminal stenosis.  However, to the extent that 
the veteran has asserted that his service-connected 
disability warrants an evaluation in excess of 40 percent, 
the medical findings do not support his contention and 
testimony.  As stated above, the symptomatology described by 
the veteran at the September 1999 hearing was much more 
severe than that he had described when being treated.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  Even accepting the 
veteran's statements as true, an evaluation in excess of 40 
percent is not warranted.  To this extent, the preponderance 
of the evidence is against his claim and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of during the appeal period.  
See Fenderson, supra.  The veteran's service-connected 
disability has remained the same during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected lumbar 
spinal stenosis L4-L5 with foraminal stenosis warrants an 
extraschedular evaluation.  However, the clinical 
presentation of the veteran's service-connected disability is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See id.  The 
record, moreover, does not reflect frequent periods of 
hospitalization due to this disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.

The Board notes that there is evidence in the claims file, 
which indicates the veteran was using a lot of sick leave 
because of his medical condition.  However, the evaluations 
assigned under the Rating Schedule contemplate considerable 
loss of working time from exacerbations of the disability.  
38 C.F.R. § 4.1 (2000).  The Board finds, accordingly, that 
the criteria for submission for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met as to the service-connected disability.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for lumbar spinal stenosis L4-L5 with foraminal stenosis is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

